             Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District of California

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
       iPhone (Pink) with IMEI: 353009091729537                         )
                                                                        )
                                                                                             ,~9MJ0366
                  (Target Telephone-3)
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-3.

located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description
       21 U.S.C. 841, 846, 843                    Possession of a Controlled Substance with Intent to Distribute, and Conspiracy to
                                                  do the same; Illegal Use of a Communication Facility;


          The application is based on these facts:
        See attached affidavit of Michael J. Rod.

           ~ Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days:                                 ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                     442~/
                                                                                      Michael J. Rod, Special Agent, FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.



                                                                                               Judge's signature

City and state: San Diego, California                                            Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                             Printed name and title
       Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.2 Page 2 of 13



 1                                  ATTACHMENT A-3
 2                           PROPERTY TO BE SEARCHED
 3
 4        An iPhone (Pink) with IMEI: 353009091729537 seized from Robert Lorifice
 5 (Target Telephone-3).
 6        Target Telephone-3 is currently in the possession of the FBI and being held as
 7 evidence in the Southern District of California.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
       Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.3 Page 3 of 13



                                       ATTACHMENT B
 1
                                    ITEMS TO BE SEIZED
 2         Authorization to search the cellular phones described m Attachments A-1
 3 through A-7 includes the search of disks, memory cards, deleted data, remnant data,
 4 slack space, and temporary or permanent files contained on or in the cellular telephones.

 5 The seizure and search of the cellular telephones shall be conducted in accordance with
 6 the affidavit submitted in support of the warrant.
 7         The evidence to be seized from the cellular telephones will be electronic records,
 8 communications, and data such as emails, text messages, photographs, audio files,
 9 videos, and location data, for the period of June 1, 2018 to and including September
10
     26, 2018:
11
           a. tending to identify efforts to obtain, possess, or distribute methamphetamine,
12
              heroin, or some other controlled substances;
13
           b. tending to identity accounts, facilities, storage devices, and/or· services-such
14
              as email addresses, IP addresses, and phone numbers-used to facilitate the
15            smuggling and distribution of methamphetamine, heroin, or some other
              controlled substance;
16
17         c. tending to identify co-conspirators, criminal associates, or others involved in
              smuggling and distribution of methamphetamine, heroin, or some other
18
              controlled substance;
19
           d. tending to identify travel to or presence at locations involved in the smuggling
20
              and distribution of methamphetamine or some other controlled substance,
21            such as stash houses, load houses, or delivery points;
22         e. tending to identify the user of, or persons with control over or access to, the
23            subject telephones; and/or              ·
24
           f. tending to place in context, identify the creator or recipient of, or establish the
25            time of creation or receipt of communications, records, or data involved in the
              activities described above;
26
     which are evidence of violations of Title 21, United States Code, Sections 841, 846,
27
     and 843.
28
                                                 9
       Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.4 Page 4 of 13



 1                                  ATTACHMENT A-3
 2                           PROPERTY TO BE SEARCHED
 3
 4        An iPhone (Pink) with IMEi: 353009091729537 seized from Robert Lorifice
 5 (Target Telephone-3).
 6        Target Telephone-3 is currently in the possession of the FBI and being held as
 7 evidence in the Southern District of California.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
       Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.5 Page 5 of 13



                                       ATTACHMENT B
 1
                                    ITEMS TO BE SEIZED
 2         Authorization to search the cellular phones described m Attachments A-1
 3 through A-7 includes the search of disks, memory cards, deleted data, remnant data,
 4 slack space, and temporary or permanent files contained on or in the cellular telephones.
 5 The seizure and search of the cellular telephones shall be conducted in accordance with
 6 the affidavit submitted in support of the warrant.
 7         The evidence to be seized from the cellular telephones will be electronic records,
 8 communications, and data such as emails, text messages, photographs, audio files,
 9 videos, and location data, for the period of June 1, 2018 to and including September
10
   26, 2018:
11
         a. tending to identify efforts to obtain, possess, or distribute methamphetamine,
12
             heroin, or some other controlled substances;
13
         b. tending to identity accounts, facilities, storage devices, and/or- services-such
14
             as email addresses, IP addresses, and phone numbers-used to facilitate the
15           smuggling and distribution of methamphetamine, heroin, or some other
             controlled substance;
16
17         c. tending to identify co-conspirators, criminal associates, or others involved in
              smuggling and distribution of methamphetamine, heroin, or some other
18
              controlled substance;
19
           d. tending to identify travel to or presence at locations involved in the smuggling
20            and distribution of methamphetamine or some other controlled substance,
21            such as stash houses, load houses, or delivery points;
22         e. tending to identify the user of, or persons with control over or access to, the
23            subject telephones; and/or              ·
24
           f. tending to place in context, identify the creator or recipient of, or establish the
25            time of creation or receipt of communications, records, or data involved in the
              activities described above;
26
     which are evidence of violations of Title 21, United States Code, Sections 841, 846,
27
     and 843.
28
                                                  9
       Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.6 Page 6 of 13



                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
 1
           I, Michael J. Rod, being duly sworn, declare and state:
 2
                                  PURPOSE OF AFFIDAVIT
 3
           1.     This affidavit supports applications for warrants to search the following
 4
     cellular phones:
 5
 6                a.    An iPhone Model A1662 with IMEi: 355798079372488 seized from
                        Robert Lorifice (LORIFICE) (Target Telephone-1);
 7
 8                b.    An iPhone (Black) with IMEi: 354840093975713 seized from
 9
                        LORIFICE (Target Telephone-2);

10                c.    An iPhone (Pink) with IMEi: 353009091729537 seized from
11                      LORIFICE (Target Telephone-3);

12                d.    A Huawei Model HI 711 with FCC ID: QISHI 711 and IC: 579C-
                        E3087A seized from Lillian Weigle (WEIGLE) (Target Telephone-
13
                        4);
14
                  e.    An iPhone (Black) Model Al 661 with FCC ID: BCG-E3087A seized
15
                        from WEIGLE (Target Telephone-5);
16
17                f.    A Samsung Model SM-S327VL with IMEi: 355744094189705
                        seized from Thomas Herbert (HERBERT) (Target Telephone-6);
18                      and
19
                  g.    A LG Model LG-V5501 with IMEi: 355275088658504 seized from
20                      HERBERT (Target Telephone- 7);
21
  2 (collectively, Target Telephones), as described in Attachments A-1 through A-7.
2
           2.     Based on the information below, there is probable cause to believe
23
     evidence of crimes in violation of Title 21, United States Code, Sections 841
24
     (Possession of controlled substances with the intent to distribute), 846 (Conspiracy to
25
   distribute controlled substances); and Title 21 United States Code, Section 843(b)
26
2 (Illegal use of a communication facility); as described in Attachment B, will be found
 7
28 on the Target Telephones.
      Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.7 Page 7 of 13




 1         3.    The Target Telephones were seized on September 26, 2018, during the
 2 execution of state search warrant 1019-18 at LORIFICE's residence located at 1629
 3 Blossomfield Way, Encinitas, California. The Target Telephones were seized during
 4 the execution of the state search warrant and were subsequently logged into FBI
 5 evidence in the Southern District of California.
 6         4.    Except as otherwise noted, information set forth in this affidavit has either
 7 been observed or provided to me by task force officers from the North County Regional
 8 Gang Task Force (NCRGTF) or other multi-agency federal, state, and local drug/gang
 9 task force officers with whom I have spoken, whom were involved in this investigation,
1O or whose reports I have read and reviewed. Because this affidavit is being submitted
11 for the limited purpose of seeking the search warrants specified above, I have not set
12 forth each and every fact learned during the course of the investigation. Rather, I have
13 set forth only those facts that I believe are necessary to establish probable cause for the
14 requested warrants.
15                             TRAINING AND EXPERTISE
16         5.    I am an investigative or law enforcement officer within the meaning of
17 Title 18, United States Code, Section 2510(7); that is, an officer of the United States,
18 who is empowered by law to conduct investigations of and to make arrests for offenses
19 enumerated in Titles 18 and 21 of the United States Code.

20       6.    I am a Special Agent of the Federal Bureau of Investigation (FBI), and
21 have been so employed since May 2010. I am currently assigned to the San Diego Field
22 Division, North County Resident Agency. Prior to joining the FBI, I was a United States
23 Marine Corps Judge Advocate serving on active duty from November 2001 until May
24 2010. In my capacity as a Judge Advocate, I prosecuted and defended violations of the
25 Uniform Code of Military Justice, acted as the Investigating Officer during criminal
26 proceedings, provided legal assistance to service members, and advised military
27 commanders on a wide variety of civil and administrative matters.

28
                                                2
      Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.8 Page 8 of 13




 1        7.     I have received twenty-one (21) weeks of training at the FBI Academy in
 2 Quantico, Virginia. During that training, I received instruction regarding a wide variety
 3 of investigative techniques that are commonly used in support of a wide range of the
 4 FBI' s investigative priorities. The training included instruction regarding the use of
 5 sources, electronic surveillance techniques, law enforcement tactics, search and seizure
 6 laws and techniques, surveillance, forensic techniques, interviewing, and a variety of
 7 other subjects. I have acted as the lead investigator on a variety of cases and have
 8 participated in multiple cases that have focused on gang related matters.
 9        8.     Since July 2012, I have been assigned to the NCRGTF. The San Diego
1O County Sheriffs Department has appointed me an Associate Agent assigned to the
11 Sheriffs Department Special Investigation Division and specifically assigned to the
12 NCRGTF. During my time at the NCRGTF, I have had personal contact with dozens of
13 self-admitted or known gang members and their associates and have discussed their
14 lifestyles, method of operations regarding violent and property crimes, and their drug
15 trafficking and drug distributing activities. I have participated in investigations
16 involving criminal gang members including but not limited to Hispanic criminal street
17 gangs and have performed various investigative tasks involving the following:

18               a.    Functioning as a surveillance agent and thereby observing and
19        recording movements of gang members trafficking in illegal drugs and weapons,
20        and those suspected of committing violent crimes and trafficking in illegal drugs
21        and weapons;
22               b.    Tracing monies and assets gained by drug traffickers from the sale
23        of illegal sale of drugs and weapons (laundering of monetary instruments);
24               c.    Interviewing dozens of witnesses, cooperating individuals, and
25        confidential informants relative to gang activities including: violent acts, illegal
26        trafficking of drugs and the distribution of monies and assets derived from illegal
27        trafficking of drugs;
28
                                                3
      Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.9 Page 9 of 13




 1               d.     Monitoring and reviewing thousands of recorded jail calls as well as
 2         recorded telephone calls pursuant to Title III court orders in narcotics and gang-
 3         related cases as well as handled Confidential Human Sources with access to drug
 4         dealers, firearms dealers, gang members and the Mexican Mafia hierarchy; and
 5               e.     Supervising, as a case agent/co-case agent, specific investigations

 6         involving criminal gangs, trafficking of drugs, weapons and the laundering of

 7        monetary instruments.
 8         9.    In my training and experience, I have learned that individuals engaged in
 9 narcotic trafficking often use their cell phones and electronic media to conspire, plan
1O and coordinate their criminal activities and that cellphones and electronic media retain
11 evidence of their crimes such as communications, photographs, videos, contact
12 information of co-conspirators, location data, travel arrangements, and financial data
13 that evidence criminal activities.
14       FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE
15         10.   On September 26, 2018, a state search warrant (1019-18) was executed at
16 LORIFICE's residence located at 1629 Blossom Field Way, Encinitas, California, in
17 the Southern District of California. Investigators had to force entry and found
18 LORIFICE and Elizabeth Landis (LANDIS) upstairs in the master bedroom.
19 Investigators observed that LORIFICE's hands were wet and there was water all over
20 the floor of the master bedroom's bathroom. In a closet in LORIFICE's room was an
21 open safe, which contained several hundred Xanax pills, approximately half an ounce
22 of methamphetamine, approximately an ounce of heroin, and packaging material. In a
23 second closet in LORIFICE's room, investigators found a closed safe, which contained
24 a large amount of currency and LOFIRICE's passport. In the bathroom, on top of the
25 sink was a Tupperware-style container that contained a white crystalline substance, on
26 the floor in front of the sink was a baggie containing a golf ball-sized chunk of a white
27 crystalline substance, and near the toilet was a small chunk of a blue crystalline
28 substance. Investigators located two large baggies of a brown powdery substance inside
                                                4
     Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.10 Page 10 of 13




 1 of the toilet tank, which they recognized as heroin. In other locations in LORIFICE's
 2 room, investigators found approximately an ounce of a blue crystalline substance,
 3 several smaller baggies of a crystalline substance, Roxicodone pills, Xanax pills, a
 4 yellow powdery substance, marijuana, psilocybin mushrooms, cash, a digital scale, and
 5 packaging materials.
 6        11.    From LORIFICE's room, in total, investigators seized $16,824 in United
 7 States currency, approximately 231.6 grams of a substance that tested positive for
 8 heroin, and approximately 193 grams of a substance that tested positive for
 9 methamphetamine,       and   approximately     199 .6   grams   of   marijuana.    The
1O methamphetamine was sent to a DEA laboratory and it was determined that more than
11 50 grams of actual methamphetamine was seized from LORIFICE's room. Three
12 cellular telephones were located and seized from within LORIFICE's room, Target
13 Telepone-1, Target Telephone-2, and Target Telephone-3.
14        12.    In a post-Miranda statement, LORIFICE said he was not selling drugs and
15 the narcotics have been left at his house by someone named T.W.T. and he was afraid
16 to get rid of them.
17        13.    LORIFICE shared his residence with WEIGLE and HERBERT. At the
18 time of the search warrant, WEIGLE and her boyfriend Kross Elliott (ELLIOTT) were
19 located in another upstairs bedroom. Investigators searched the room and found in plain
20 view a chunk of brown tar-like substance that investigators recognized as heroin,
21 baggies of a white crystalline substance, packaging material, a large sum of United
22 States currency, and other items belonging to WEIGLE throughout the room. In total,
23 investigators seized $1,047 in United States currency, approximately 18.4 grams of a
24 substance that tested positive for methamphetamine, and approximately 2 grams of
25 heroin from WEIGLE's room. Additionally, Target Telephone-4 and Target
26 Telephone-5 were located and seized from WEIGLE's room.
27         14.   WEIGLE said she lived at LORIFICE's, she smoked methamphetamine,
28 did not consume heroin, and had bought an ounce of methamphetamine from
                                              5
      Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.11 Page 11 of 13



 1 LORIFICE for only $200 two weeks earlier. WEIGLE said she purchased such a large
 2 amount because it was cheaper. ELLIOTT told investigators that WEIGLE and he were
 3 methamphetamine addicts, had 3 or 4 grams of methamphetamine in the room, and the
 4 other methamphetamine and drugs in the room were stored there by LORIFICE.
 5         15.   HERBERT was located in another upstairs bedroom. Investigators
 6 searched the room and found a golf ball sized chunk of suspected heroin, Xanax pills,
 7 a large amount of United States currency, a scale, bills in HERBERT's name, and other
 8 personal items indicating the room was his domicile. In total, investigators seized $762
 9 in United States currency and approximately 18. 7 grams of a substance that tested
1O positive for heroin. Additionally, Target Telephone-6 and Target Telephone-7 were
11 located and seized from HERBERT's room.
12         16.    Based on my training and experience, I know that it is common for
13 narcotics distributors to regularly utilize multiple cellular telephones to coordinate
14 narcotics transactions. Additionally, I know that narcotics trafficking is an ongoing
15 activity and that electronic evidence of prior transactions can be found in cellular phones
16 utilized by sellers and buyers of narcotics and that electronic evidence can date back
17 months to years. Further, based on my training and experience, I believe that the
18 quantities of narcotics possessed by LORIFICE, WEIGLE, and HERBERT are
19 consistent with narcotics possessed for distribution. Based on my training and
20 experience and all the factors described above, including the specific items located in
21 rooms associated to LORIFICE, WEIGLE, and HEBERT, I believe that all three were
22 engaged in the sale of illegal narcotics and that the Target Telephones were used for
23 such purpose and that evidence of crimes as described in Attachments B will be found
24 in the Target Telephones.
25                         CELL PHONE SEARCH METHODOLOGY
26         17.   It is not possible to determine, merely by knowing the cellular telephone's
27 make, model and serial number, the nature and types of services to which the device is
28 subscribed and the nature of the data stored on the device. Cellular devices today can
                                                6
     Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.12 Page 12 of 13




 1 be simple cellular telephones and text message devices, can include cameras, can serve
 2 as personal digital assistants and have functions such as calendars and full address books
 3 and can be mini-computers allowing for electronic mail services, web services and
 4 rudimentary word processing. An increasing number of cellular service providers now
 5 allow for their subscribers to access their device over the internet and remotely destroy
 6 all of the data contained on the device. For that reason, the device may only be powered
 7 in a secure environment or, if possible, started in "flight mode" which disables access
 8 to the network. Unlike typical computers, many cellular telephones do not have hard
 9 drives or hard drive equivalents and store information in volatile memory within the·
1O device or in memory cards inserted into the device. Current technology provides some
11 solutions for acquiring some of the data stored in some cellular telephone models using
12 forensic hardware and software. Even if some of the stored information on the device
13 may be acquired forensically, not all of the data subject to seizure may be so acquired.
14 For devices that are not subject to forensic data acquisition or that have potentially
15 relevant data stored that is not subject to such acquisition, the examiner must examine
16 the device manually and record the process and the results using digital photography.
17 This process is time and labor intensive and may take weeks or longer.
18         18.   Following the issuance of this warrant, FBI will collect the subject cellular
19 telephone and subject it to analysis. All forensic analysis of the data contained within
20 the telephone and its memory cards, call detail records, and deleted files will employ
21 search protocols directed exclusively to the identification and extraction of data within
22 the scope of this warrant.
23         19.   Based on the foregoing, identifying and extracting data subject to seizure
24 pursuant to this warrant may require a range of data analysis techniques, including
25 manual review, and, consequently, may take weeks or months. The personnel
26 conducting the identification and extraction of data will complete the analysis within
27 ninety (90) days, absent further application to this court.
28 //
                                                7
     Case 3:19-mj-00366-WVG Document 1 Filed 01/25/19 PageID.13 Page 13 of 13




 1                                      CONCLUSION
 2         20.   Based on the foregoing, I believe there is probable cause to believe items
 3 that constitute evidence of violations of federal criminal law, namely, of Title 21, United
 4 States Code, Sections 841, 846, and 843, as described in Attachment B, will be found
 5 in the properties to be searched, as provided in Attachment A-1 through A-7.

 6
 7
 8                                                                                /
                                                         Michael J. Rod
 9                                                       FBI Special Agent
l O SUBSCRIBED and SWORN to before me
11 this   ¥"-dfty of January
12
13
14 HON. WILLIAMV. GALLO
   United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8
